(Ji.   •    ...                      '•
       AO 2458 (R-CV. 02/08/2019) Ju'dgment in a Ciiihinal Petty Case (Modified)                                                                  Page I ofl   13
                                             UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                         v.                                               (For Offenses Committed On or After November 1, 1987)



                        Cesar Alejandro Gaytan-Villareal                                  Case Number: 3:19-mj-21575

                                                                                          Michael J Messina
                                                                                          Defendant's Attorney


           REGISTRATION NO. 84587298
           THE DEFENDANT:
            ISi pleaded guilty to count(s) 1 of Complaint
                                                    ~~~~~~~~~~~~~~~~~~~~~~~~~~~




            D was found guilty to count( s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                  Nature of Offense                                                               Connt Number(s)
           8:1325                           ILLEGAL ENTRY (Misdemeanor)                                                     1

            D The defendant has been found not guilty on count( s)                   -~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                     dismissed on the motion of the United States.

                                                                          IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          -6-nME SERVED                              D                                         days

              lSl Assessment: $10 WAIVED ISi Fine: WAIVED
              ISi Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             D Court recommends defendant be deported/removed with relative,                                                         charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       TuesdaL..AJ:i.ril 16, 2019
                                                                                        ala: of Imposition of Sentence
                                                                     F~t.E[)
            Received -~"'/_·- 1 - + - - - - - j f -                   APR l 6 2019
                     ousM
                                                          CLER!(, u.:::. n::T:-::1CT couRVN
                                                        SOUTHEilN Dlc:TRiCT OF CALIFORNIA
                                                        BY                            DEPUTY

            Clerk's Office Copy                                                                                                       3:19-mj-21575
